                Case 5:19-cr-00377-LHK Document 6 Filed 08/28/19 Page 1 of 1



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        Fax: (415) 436-7234
          Andrew.Dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                      ) Case No. CR 19-00377 LHK
14                                                  )
             Plaintiff,                             ) NOTICE OF APPEARANCE
15                                                  )
        v.                                          )
16                                                  )
     ANTHONY SCOTT LEVANDOWSKI,                     )
17                                                  )
             Defendant.                             )
18                                                  )
                                                    )
19

20           Please take notice that Assistant United States Attorney Andrew F. Dawson is appearing on
21 behalf of the United States in the above-captioned case. Please include AUSA Dawson in all future

22 correspondence, pleadings, and notices.

23 Dated: August 28, 2019                               Respectfully Submitted,
24                                                      DAVID L. ANDERSON
                                                        United States Attorney
25

26                                                               /s/
27                                                      __________________________
                                                        ANDREW F. DAWSON
28                                                      Assistant United States Attorney
     NOTICE OF APPEARANCE
     Case No. CR 19-00377 LHK                       1
